UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA


 CHRIS SEVIER,

                    Plaintiff,

         v.
                                                   Civil Action No. 17-570 (RDM)
 ALAN LOWENTHAL, U.S. Representative
 for California’s 47th Congressional District,
 et al.,

                    Defendants.


                                            ORDER

        For the reasons stated in the accompanying memorandum opinion, it is hereby

ORDERED that Defendants’ motion to dismiss, Dkt. 8, is GRANTED; and it is further

        ORDERED that the motion to intervene, Dkt. 5, is DENIED; and it is further

        ORDERED that Plaintiff’s motion to amend the complaint, Dkt. 25, is DENIED; and it

is further

        ORDERED that Plaintiff’s motion to file an overlength reply in support of the motion to

amend the Complaint, Dkt. 30, is GRANTED; and it is further

        ORDERED that Plaintiff’s motion to file an overlength surreply to the motion to

dismiss, Dkt. 32, is DENIED; and it is further

        ORDERED that the motions for summary judgment filed by the proposed intervenors,

Dkt. 34; Dkt. 47, are DENIED; and it is further

        ORDERED that Plaintiff’s motion for a scheduling conference, Dkt. 36, is DENIED;

and it is further

        ORDERED that Plaintiff’s motion to strike, Dkt. 40, is DENIED; and it is further
        ORDERED that Plaintiff’s motions to supplement, Dkt. 41; Dkt. 46, are DENIED; and

it is further

        ORDERED that the motions for leave to file amicus briefs filed by the National Alliance

of Black Pastors, Dkt. 48, and Coalition of Doctors Defending Reparative Therapy, Dkt. 49, are

GRANTED and that the briefs shall be deemed FILED; and it is further

        ORDERED that this case is DISMISSED.

        This Order constitutes the final judgment of the Court within the meaning of Federal Rule

of Civil Procedure 58(a).

        SO ORDERED.



                                                    /s/ Randolph D. Moss
                                                    RANDOLPH D. MOSS
                                                    United States District Judge

Date: March 26, 2018




                                                2